Citation Nr: 0111830	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-09 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a duodenal 
ulcer with colitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July to September 
1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Entitlement to service connection for duodenal ulcer and 
colitis were originally denied in an unappealed rating 
decision, dated in December 1956 , and the veteran was 
notified of that determination by correspondence, dated later 
that month.  

3.  The veteran attempted to reopen his claim for service 
connection for duodenal ulcer and colitis in October 1998.  

4.  The evidence received into the record since the December 
1956 rating decision consists of February 1999 and May 1999 
medical opinions from Dr. C. E. Rose, M.D. indicating that a 
preexisting gastrointestinal disorder worsened during the 
veteran's active service and a November 1998 opinion from 
L.C. Pannocchia, M.D. showing that a perforated ulcer had its 
onset in the veteran's military service.  


CONCLUSION OF LAW

New and material evidence has been received into the record 
to reopen the claim of entitlement to service connection for 
a duodenal ulcer with colitis.  38 U.S.C.A. §§ 1110, 1131, 
5108, 7104, 7105 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.104, 3.156(a), 3.102, 3.303 (2000).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for duodenal ulcer and 
colitis were originally denied in a December 1956 rating 
decision, and the veteran was notified of that determination 
by correspondence, dated later that month.  He did not 
initiate a timely appeal to that determination.  
Consequently, the December 1956 rating decision is final.  
38 U.S.C.A. § 7104.  

The evidence available at that time of the December 1956 
decision, showed that the veteran entered active service in 
July 1956.  Thirteen days later, he was admitted to a 
military hospital for complaints of vomiting, weakness, vague 
abdominal pains.  At that time, the veteran presented a 
medical history remarkable for a diagnosis of mucous colitis 
in December 1954.  Also, a September 1955 upper 
gastrointestinal series had revealed the presence of a 
duodenal deformity, and the veteran had been placed on diet 
and medication for an ulcer.  When the veteran was examined 
during his hospitalization in service, the clinical 
examination was consistent with a duodenal ulcer without 
obstruction.  The veteran was discharged from service after 2 
months of active duty.  The veteran attempted to reopen his 
claim for service connection for duodenal ulcer and colitis 
in October 1998.  

The initial question before the Board is the limited question 
of whether the veteran has submitted new and material 
evidence to reopen his previously denied claim.  To reopen a 
finally denied claim, a veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.104.  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369 (1999) 
citing Evans v. Brown, 9 Vet. App. 273 (1996).  

The Federal Circuit Court in Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998), held that 38 C.F.R. §  3.156(a) merely 
requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit Court 
stressed that, under the regulation, new evidence that was 
unlikely to convince the Board to alter its previous decision 
could be material if that evidence "merely contribute[d] to 
a more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability".  See Hodge v. 
West, supra.  "Any interpretive doubt must be resolved in 
the veteran's favor."  Hodge v. West, 155 F.3d. at 1361.  

Concerning the application of the recently enacted 
legislation, Public Law No. 106-475, the Veterans Claims 
Assistance Act (VCAA) of 2000 (Nov. 9, 2000; 114 Stat. 2096), 
to this claim, the Board notes that section 3, to be codified 
at 38 U.S.C. § 5103A(f), provides that nothing in this 
section shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.

In this case, the RO did not reopen the veteran's claim for 
service connection.  Regardless of the determination reached 
by the RO, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  Judicial interpretation of the law 
has construed 38 U.S.C.A. §§ 5108 and 7104 to require the 
Board itself to determine whether new and material evidence 
has been presented before it can reopen a claim and 
readjudicate an issue going to the merits of the claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).  Likewise, 
VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 (1992) provides that 
the Board has the authority to determine on a de novo basis 
whether a claim has been properly reopened.  In the instant 
case, the Board disagrees with RO's determination that the 
claim should not be reopened.  

The evidence received into the record since the December 1956 
rating decision includes February 1999 and May 1999 medical 
opinions from Dr. C. E. Rose, M.D. indicating that a 
preexisting gastrointestinal disorder worsened during the 
veteran's actives service.  In addition, another opinion, 
dated in November 1998 was received from L.C. Pannocchia, 
M.D. and shows that a perforated ulcer had its onset in the 
veteran's military service.  This evidence is new and 
material, as it is neither cumulative nor redundant.  
Moreover, this evidence by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  This is true because the opinions contribute to a 
more complete picture of the circumstances surrounding the 
origin of the veteran's injury or disability.  In view of the 
forgoing, new and material evidence has been received to 
reopen the claim for service connection for a duodenal ulcer 
with colitis.  

ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for duodenal ulcer 
with colitis.  


REMAND

In view of the favorable determination above, the RO should 
examine the merits of the veteran's claim for service 
connection for a duodenal ulcer and colitis.  As note above, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  Specifically, the RO should take all 
appropriate action to obtain information 
from the veteran regarding sources of 
medical treatment provided prior to his 
entrance into active service.  Based on 
the information provided from the veteran, 
the RO should take appropriate action to 
secure and associate reports of 
contemporaneous evaluation and treatment.  
In the event that the  RO is unable to 
accomplish this development, its should 
state that and provide written explanation 
of the reason that its efforts were 
unsuccessful.  

3.  The RO should take appropriate action 
to obtain reports of evaluation and 
treatment from Drs. Pannocchia and Rose.  
All evidence obtained should be associated 
with the veteran's claims folder.  In the 
event that the  RO is unable to accomplish 
this development, it should state that and 
provide written explanation of the reason 
that its efforts were unsuccessful.  

4.  The RO should refer the veteran's 
claims folder to a physician specializing 
in conditions of the gastrointestinal 
system for review of the medical record 
and a medical opinion.  In particular, the 
physician should be asked to respond to 
the following questions:  

a.  Did the veteran have a duodenal 
ulcer with colitis prior to his 
active service?  

b.  If so, was the condition 
aggravated in active service.  In 
this regard, it must be determined 
whether it is as likely as not that 
the preexisting conditions underwent 
increased disability during active 
service?  

c.  If so, was increased disability 
demonstrated in service beyond the 
natural progress of a duodenal ulcer 
with colitis?  

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



